Section 1 of Chapter 18296, Acts of 1937, states the reasons which induced the Legislature to pass the Act now under review, and Section 2 provides for the sale of tax certificates held by the State that are more than two years old, and makes it the duty of the clerks of the Circuit Courts to offer such certificates together with "all subsequent omitted or levied taxes" for sale at public outcry to the highest and best bidder for cash, when written request is made by any person for such sale.
The Act is entitled "An Act relating to and concerning taxation, and providing for the sale of tax certificates, together with subsequent omitted or levied taxes; and further providing for vesting of title to land covered by tax certificates in the State of Florida."
In considering the validity of this Act, it must be borne in mind that the taxes, for which the lands were originally sold and for which tax certificates were issued, were not all State taxes by any means, but included in addition to the one mill school tax required to be levied annually by the State, and other State taxes, county taxes and school district taxes, and other district taxes, and that the amounts received by the State for the sale of tax sale certificates, as well as for taxes collected when due, are by law distributed *Page 559 
by the State to State, County and district funds in proportion to their interests severally in the taxes so collected. All the statutes considered together operate to make the State a trustee for the governmental funds that are the beneficiaries of the unpaid taxes represented by the tax certificates held by the State, and this trust attaches to the funds accruing from the sale of such certificates.
The two most important questions which have been argued in this case are as follows:
1. May the State sell, not only the tax certificates themselves, but the "subsequent omitted or levied taxes" referred to in the Act, along with the certificates, to the highest bidder for cash as provided in the Act?
2. Do Sections 6, 8 and 11, which were held unconstitutional by the Circuit Judge, extend such a favoritism or advantage to the record owner of tax forfeited lands, by reason of the redemption privileges set out in Sections 6, 8 and 11, as to discourage competitive bidding at sales held under the Act, to such an extent as to amount to an unlawful disposition of tax assets held by the State in trust for the counties and other taxing units whose unpaid taxes are represented by the certificates proposed to be sold?
As an incident to these two questions there might be added a third, and that is: When does the taxation process, as to which the uniformity provision of the Constitution attaches, come to an end under the laws of this State, so as to permit the State to sell tax sale certificates or tax-forfeited lands on the best terms obtainable in the judgment of the Legislature; and how far may the courts go in questioning such legislative judgment?
It will be noted that Section 6 of this Act provides that the owner of lands who held title to said land on the date the tax certificate became two years old, or any grantee *Page 560 
of such person, or any one holding any lien on such land, may redeem from the purchaser who bought the tax certificate, at a sale held under the Act, by paying to such purchaser within two years after the sale the amount bid therefor, plus three per cent per annum from the date of such certificate (or in case of homestead property, within ten years from date of sale, Section 11) together with all costs paid by such purchaser in connection with purchasing said certificate. And it will be noted further that by this Act the certificates, when sold under the Act, carry with them "all omitted or subsequent levied taxes, including the year for which said sale is made." These are the only provisions of the Act which have given me any concern, so far as the constitutionality of the Act is concerned.
Both our State and Federal constitutions guarantee to all citizens the benefit of due process and equal protection of the laws, and Section 1 of Art. IX of our Florida constitution commands that the Legislature shall provide for "a uniform and equal rate of taxation, and shall prescribe such regulations as shall secure a just valuation of all property," both real and personal.
In his concurring opinion in the case of State, ex rel.
Dowling, v. Butts, 111 Fla. 630, 149 So. 746, in which the writer concurred, Mr. Justice ELLIS, at present the Chief Justice of this Court, said:
"The word `taxation' as used in the Constitution embraces both assessment and collection. It would be simply burlesque to say that the assessment should be uniform and equal, but the collection may be variable and unequal."
It is uniformity of burden rather than identity of methods of enforcement which is required by such a constitutional provision. Galusha v. Wendt, 114 Iowa, 597, 87 N.W. 512. *Page 561 
The Act does not provide for any minimum bid at sales held thereunder; nor is any discretion placed in any official or board of officials to reject any bid for inadequacy. It is perfectly possible under the Act that a purchaser at the sale, if no one outbids him, may buy tax certificates representing thousands of dollars worth of taxes for as little as one dollar, plus the payment of advertising costs and clerk's fees, provided for in the Act. A delinquent taxpayer may have the tax certificates on his own property put up for sale to the highest bidder and may buy in the certificates on his own property and secure receipts for all subsequent omitted or levied taxes, including the current year, for any bid that he may choose to make, provided he is not out-bid by another purchaser at the sale. And it would appear that the Act affords very little encouragement to any one to out-bid the owner, for at any time within two years from the date of the sale the owner of the land or any one claiming under him shall have the right to redeem by the payment to the purchaser of the amount bid, plus interest at three per cent. from the date of the certificate, together with costs paid by the purchaser. And if the outside purchaser bids more than the amount of taxes and costs represented by the certificate, the excess is paid over to the owner. Section 7 provides that if the owner purchases such certificates at the sale or redeems them from a purchaser at the sale, then the owner is entitled to the cancellation of such certificates. And Section 8 provides that the owner of lands covered by tax certificates dealt with under the Futch Act, may have such certificates together with subsequent omitted or levied taxes, sold under the provisions of this Act. Section 11 of the Act grants like privileges of redemption to the owner of homestead property for a period of ten years from the date of thesale; *Page 562 
not from the date of the certificate. The inclusion of the Act of subsequent "levied" taxes was probably done to take care of any levies of taxes on tax-certificated lands which had been made under the "Futch Act."
The effect of these sections of the Act is to grant, after a sale under the Act an additional new period of redemption, and on more favorable terms, beyond the initial two-year period of redemption allowed under the old law, which period has of necessity expired in the case of certificates dealt with in the Act. However, under the old law, Section 985, Comp. Gen. Laws, the owner still had the right to redeem from the purchaser at tax sale by paying the amount of the certificate and interest and subsequent omitted taxes at any time before a tax deed issued.
We have held in some of our previous decisions that, during the initial two-year period allowed for redemption, the delinquent owner cannot be allowed to pay either "subsequent omitted" or current taxes on terms more favorable than those allowed to other taxpayers who are not delinquent. I do not think there is any disposition to depart from that rule in this case.
It is argued by counsel for the appellant, with considerable force, that the privilege of redemption allowed by this Act is so favorable to the owner that it will inevitably result in discouraging competitive bidding at a supposedly open public sale, and that the effect in operation will be to allow delinquent taxpayers to cancel both delinquent and current taxes at any figure they may see fit to fix.
It is also argued that taxpayers who are not delinquent must pay their taxes for 1937 and 1938 in full; else their land will be sold for taxes in the usual way; but that under this Act, which by its terms lasts for two years, a delinquent owner, against whose lands a tax certificate is held by the *Page 563 
State, and who has failed to pay any taxes for several years, may delay having his land sold under this Act for nearly two years and may thus have a fair chance of paying his 1937 and 1938, and probably his 1939, taxes at a few cents on the dollar, in addition to redeeming the property from the back taxes at a big discount; unless, perchance, some other person may see fit to have such delinquent taxpayer's land put up for sale under the Act at an earlier date. But Section 10 provides that if, at the sale, said tax certificates, together with "subsequent omitted or levied taxes," shall bring more than the face thereof, with interest thereon and costs, then any such balance shall be paid over by the clerk to the owner of the fee title at the date of making the sale, unless there exists a valid lien or liens upon said land, in which event such balance shall be paid over to such lien holder to the extent of such lien or liens.
Thus it is contended that the Act actually makes it possible for delinquent taxpayers whose lands have been bought in by the State to remain delinquent for awhile longer and not take advantage of the privileges afforded by the Act until sufficient time has elapsed to enable the owner to escape the payment in full of current taxes which would meanwhile otherwise accrue in 1937 and 1938 if the lands were sold promptly under the Act and promptly returned to the tax rolls.
The general rule applied by the Courts is that perfect freedom from all influences likely to prevent free competition in public land sales, for taxes or otherwise, shall be in all cases strictly exacted; see in this connection Slater v. Maxwell, 6 Wallace, 268, Text p. 274, et seq., 18 L. Ed. 796.
I agree with Mr. Justice TERRELL that all other questions relating to the constitutionality of this Act, Chapter 18,296, are clearly settled by the decisions of this court in the cases *Page 564 
of Ridgeway v. Peacock, 100 Fla. 1297, 131 So. 140, and State, exrel. Dowling, v. Butts, 111 Fla. 630, 149 So. 746.
It is true that this court has been confronted with some difficulty in construing the exact effect of Section 1027 C.G.L., which was Section 796 of the Rev. Gen. Stats. of 1920, and which section was derived from Chapter 4322, Acts of 1895, and Chapter 5596, Acts of 1907. Section 1027 C.G.L. reads as follows:
"Section 1027. Land bid off for the State. — Where land is bid off by the tax collector for the State, the tax certificate shall issue by the tax collector to the State, in the name of the Treasurer, and if the land is not redeemed or the certificate sold by the State, the title to the land shall, at the expiration of the time for redemption, vest in the State without the issuing of any deed, as provided for in other cases, and the certificate shall be evidence of the title of the State, and none of the provisions of this law providing for the issuing of a deed shall apply in such cases, and in all cases in which land or real estate has heretofore been sold or purchased by the State and the certificate has not been sold, or land or real estate not been redeemed, and the time for redemption is past, it shall not be necessary for the State to procure a deed, but the title shall be held to be in the State, and the certificate shall be evidence of the title of the State."
The quoted section must be construed in connection with Section 985, C.G.L., 770 Rev. Gen. Stats., derived from Chapter 4888 of the Acts of 1901, which section provides that any person owning or claiming lands sold for taxes, or his agent or creditor, might redeem the same at any time after such sale before a tax deed is issued therefor by paying to the clerk of the Circuit Court the face of the certificate of sale or such proportion thereof as the part redeemed *Page 565 
shall bear to the whole, and interest thereon at the rate of 25 per cent per annum for the first year (since reduced to 18 per cent), and 8 per cent per annum thereafter.
As far back as the case of Hightower v. Hogan, 69 Fla. 86, 68 So. 669, this court speaking through Mr. Justice WHITFIELD, held that under the above quoted statutory provisions the title vests in the State subject to the special provision as to the privilege of redemption and that the classes of persons designated in the statute may redeem the land sold to the State for taxes or any part or parcel thereof or any interest therein at any time before a tax deed is issued therefor to a purchaser of the certificateat the sale, or from the State, and that in all cases the right of redemption exists until a tax deed is issued, either to a purchaser at the sale, or to a purchaser from the State.
Then too, it has been held that effect must be given to Section 894 C.G.L. which provides that "All taxes imposed pursuant to the Constitution and laws of this State shall be a first lien superior to all other liens on any property against which such taxes have been assessed which shall continue in full force and effect until discharged by payment." Thus it would seem to have been the intention of the Legislature that even after the State has acquired the property by buying it in at a tax sale, and has acquired the title by the expiration of the two-year period for redemption, yet the lien for taxes remains in effect until the taxes are paid. This creates the anomalous situation, where the State becomes the purchaser at the tax sale, of the State holding the title to the property purchased at the tax sale, after the two-year period has expired, and at the same time holding a lien on its own property. The general rule of law is familiar that when a private individual or *Page 566 
corporation acquires the title to property on which he previously held a lien, the lien is merged in the title.
Our decisions, then, do indicate that the title vested in the State after the two-year redemption period has expired is not an absolutely unconditional and indefeasible title, but a qualified or defeasible title, subject to the Statutory privilege of the former owner to redeem at any time before a tax deed is issued, and if the tax certificate is held by a private purchaser, the owner has also the right under another statute to redeem in case of attempted foreclosure of the tax certificate.
If the State had acquired absolute ownership of lands described in tax certificates more than two years old, it would appear that to accomplish the purpose of liquidation, this statute should have provided for the sale of the lands instead of the sale of the tax certificates and subsequent omitted taxes; yet this suggestion is somewhat doubtful because the former statute provides that the certificates shall be evidence of the title of the State, and it has been assumed by our statutes that by the sale of the certificates the State is selling all rights acquired by it under such certificates.
Now, as to the right of the State to sell, along with the tax sale certificates, "subsequent omitted taxes." The case of Rosenhouse v. Holly, 100 Fla. 1394, 131 So. 389, dealt with the validity of Section 994, Comp. Gen. Laws, which provides that tax certificates held by the State may be redeemed upon payment of the amount of such certificates with prescribed interest from date thereof and "any and all subsequent unpaid or omitted taxes," including current taxes for the year in which redemption or purchase is made, if redeemed after the first day of April. It was contended in that case that to require such payments in order to redeem *Page 567 
was a violation of the constitutional provisions requiring uniformity and equality in taxation. But this court, speaking unanimously through Mr. Justice STRUM, held that: "The requirement complained of is imposed wholly by way of penalty for delinquency. The penalty is not a part of the tax. * * * It does not affect the valuation of the property nor the rate of taxation. * * * It is wholly a matter of penalty for delinquency." Thus the "subsequent unpaid or omitted taxes" referred to in the statute were held to be, not taxes, butpenalties for delinquency.
Assuredly the Legislature may provide for the remission or cancellation, in whole or in part, of mere penalties.
The last and most authoritative decision of this court on the question involved in this case was rendered in the case of State,ex rel. Dowling, v. Butts, supra, wherein the constitutionality of Chapter 16252, Acts of 1933, known as the Futch Act, was considered and decided. To substantiate this statement it is only necessary to quote from portions of the able majority opinion of the Court which was written by Mr. Justice WHITFIELD. In that opinion it was said:
"When the two-year period of redemption expires, the tax sale certificates then held by the State, may by the Legislature be regarded as being of depreciated value and not readily productive of revenue by sale of redemption. It is within the province of the Legislature to provide for such use and disposition of the tax sale certificates held by the State after the two-year period of redemption has expired, as will in its judgment best conserve the interests of the taxing units having rights in the unpaid taxes as shown by the assessments of lands upon which the sales are made and the tax sale certificates are issued.
"While the legislative power cannot legally be utilized *Page 568 
to violate organic rights that may exist in the disposition of tax sale certificates held by the State, nor as a means of simply favoring delinquent taxpayers to the prejudice of others who are not delinquent, yet, the Legislature has power to enact laws making reasonable and appropriate concessions to encourage the redemption of forfeited lands from tax sales, thereby acquiring some value for certificates representing uncollectable or long delinquent taxes, and restoring the lands to the tax roll for current and future assessments, and to regulate the use and disposition of taxable resources and assets for the benefit of interested taxing units. And such legislative power should be considered and given appropriate effect in adjudicating the rights of taxing units and of those who have an interest as owner-taxpayer or as public creditor or otherwise in the making of tax levies and in the disposition of depreciated tax sale certificates which may be nonproductive assets derived through tax assessments for State, county and district ad valorem taxation.
"The organic requirements that the Legislature shall provide for a uniform and equal rate of ad valorem taxation upon just valuations of all taxable property and that all property shall be taxed upon the principles established for State taxation, do not forbid the enactment and enforcement of statutes designed to facilitate the adjustment and settlement of delinquent taxes through reasonable additional extensions, reductions and privileges, to encourage or to facilitate the redemption of lands covered by tax sale certificates held by the State after the initial redemption of two years has expired, such privileges of redemption being extended to owners of the property upon condition that current and future taxes on the same land shall be assessed and duly paid; or to make reasonable disposition for some *Page 569 
appropriate consideration of tax sale certificates held by the State after the initial period of redemption has expired, when such certificates may be regarded by the Legislature as being depreciated in their revenue value and may not be redeemed or sold except at a discount, where such statutes are appropriate to conserve the interests of the taxing units that have rights in the unpaid taxes represented by the tax sale certificates, and the statutory provisions accord with the principles established by law for State taxation, and are in furtherance of a proper State policy. Such statutes may not violate the organic requirements of uniform and equal ad valorem taxation or the organic principles expressed in the requirements of due process and of equal protection of the laws. See Cooley on Taxation (4th ed.) Sections 259, 264; Ide v. Finneran, 29 Kan. 569; Lincoln Mortgage  Trust Co. v. Davis, 76 Kan. 639, 92 Pac. Rep. 707; Ridgeway v. Peacock, 100 Fla. 1297, 131 So. 140; Ridgeway v. Reese, 100 Fla. 1304, 131 So. 136; Ranger Realty Co. v. Miller,102 Fla. 378, 136 So. 546, 61 C.J. 123.
"Successive statutory provisions designed to induce the payment of delinquent taxes have been enacted. See Chapter 14572, Acts of 1929; Chapters 15053-4-5-6, 15791, Acts of 1931. Such inducements having failed to secure settlements of delinquent State, county and district taxes and the situation becoming more acute and burdensome to the taxing units of the State, Chapter 16252, Acts of 1933, was enacted to offer greater inducements to taxpayers to settle delinquent taxes by extending redemption privileges and by authorizing bonds of counties and districts to be received in payment of county and district taxes in redeeming tax sale certificates held by the State representing unpaid State, county and district taxes for the year 1931 and prior years, to meet the financial exigencies of the taxing units. *Page 570 
"It is not made to appear that the statute is not appropriate to serve the revenue needs of the public taxing units or that it is designed to unduly favor particular classes of taxpayers to the unfair detriment of other classes of taxpayers, or that any administration of the statute in an unconstitutional manner is about to be carried out. * * *
"The tax sale certificates issued upon the sale of the lands to the State for the unpaid taxes for the year 1931 referred to in Section 1 of the Act do not become subject to the provisions of the Act until the expiration of the two-year period of redemption from the date of the tax sale certificate issued in 1932 or thereafter for unpaid taxes assessed for the year 1931. This is so because during the two-year redemption period all tax sale certificates are subject to sale and redemption under the provisions of law which require and provide for uniformity and equality in taxation. Sales and redemptions of tax sale certificates held by the State during the two-year redemption period, constitute an integral part of the established uniform tax collection procedure of the State. After the expiration of the two-year redemption period statutes may make appropriate provisions for disposing of tax sale certificates held by the State, when organic rights are not thereby violated. After the initial two-year redemption period, tax sale certificates held by the State may, by the Legislature, be presumed to be or may be regarded as being of doubtful or depreciated productive value. It may then be within the province of the State to so dispose of such tax sale certificates as to conserve the mutual interests of the taxpayers and of the taxing units having unpaid taxes included in the face amount of the tax certificates. Statutes relating to such disposition may be effective unless shown to be in *Page 571 
their provisions or in their operation, violative of organic provisions. * * *
"When tax sale certificates held by the State are not sold or redeemed during the two-year redemption period, the sale value of such certificates may be greatly depreciated and it may become expedient to authorize the sale or redemption of such certificates at reduced money prices or for other considerations that may best serve the interests of taxing units having rights in the tax certificates. After the two-year redemption period, permissible and appropriate statutory regulations different from those regulating redemptions during the two-year redemption period, may control the redemption of such tax sale certificates held by the State, in the absence of a showing of invalidity in the particular statutory regulations so adopted. * * *
"The organic legislative powers and duties regarding taxation for State, county, district and school purposes must be interpreted in connection with the implied power and duty of the Legislature to provide for the disposition of tax sale certificates representing unpaid taxes levied for State, county, district and school purposes, which are of depreciated or doubtful value for revenue purposes, in order that the taxing units may receive some benefit from the depreciated unpaid tax levy assets contained in unredeemed tax sale certificates and from the extension of taxes upon the lands on the tax rolls for current and future collections of taxes thereon. The statute does not inevitably result in a diversion of school or other county or district funds, and it must be assumed that due accounting for collections will be made to taxing units having unpaid tax rights in the tax sale certificates that are redeemed under the provisions of the Act." *Page 572 
In a concurring opinion in that case Mr. Chief Justice DAVIS among other things, had this to say:
"But it is also equally true, that a State, having a large amount of forfeited tax lands among its assets, and faced with a condition which would render impossible any fair, general or reasonably acceptable liquidation of the forfeited lands, or the taxes thereon, constituting a trust fund within its control set up to be used for the benefit of the State, its taxpayers and its subdivisions and their creditors, may devise a scheme in the form of a statute, designed to bring about an orderly restoration of the forfeited properties to the tax rolls as revenue-producing assets, and so long as the scheme so devised or the execution of it in practice is not such as may be condemned as being nothing more than an attempt to dissipate the State's trust assets without consideration, or other good cause warranting the carrying out of the plan adopted, the courts should not hold an Act setting up such a plan unconstitutional per se."
The writer concurred in the above opinions of Mr. Justice WHITFIELD and Mr. Chief Justice DAVIS in that case except in so far as the reasoning on some points was modified by the special concurring opinion of Mr. Justice ELLIS, now the Chief Justice of this Court, who arrived at the same conclusion with the majority of the Court, but in some respects by a somewhat different route. In that opinion Mr. Chief Justice ELLIS, very clearly and forcibly presented certain reasons for the position taken by him, and in which the writer concurred, which I deem to be quite applicable in the present case, and which strongly support the conclusions reached by Mr. Justice TERRELL in his very able opinion in this case. In view of the importance of this case, I think it worth while to quote the following paragraphs from that opinion. *Page 573 
"Under the system of tax assessments and collections now obtaining in this State real estate upon which taxes are delinquent are advertised and sold by the tax collector. In case there are no bidders the whole tract is required by law to be `bid off' by the tax collector for the State. The receipts or statements issued by the tax collector when the land is sold for the delinquent taxes are transferable by indorsement. When there are no individual bidders the lands `are sold to the State for taxes.' When such lands appear by description on the tax rolls for succeeding years the valuation of them is entered but in the margin is noted the fact that the State holds the tax certificate and if the owner redeems the land from the State he is required to pay the taxes for the succeeding years together with the interest. See Secs. 969, 972, 982, 983, 984 C.G.L. 1927. So much the statement in the majority opinion concedes.
"When the land is sold for the taxes assessed against it the relation of the owner of the land to the State in respect of the tax which was assessed against it and which became delinquent and by reason of such delinquency the land was sold is completely changed. He is confronted by a new situation. No obligation rests upon him in respect of the land to pay the taxes for the year for which the taxes became delinquent. Indeed he may not do so. That debt in so far as he was obligated to pay it is satisfied, but he may redeem his land from the State's interest in it acquired by purchase at the tax sale, or from the individual purchaser's interest in it acquired at such sale, by paying a much larger sum within a definite time than the amount of the original tax.
"To say that such amount, which the owner is required to pay in order to redeem his land from the interest in it acquired by either the State or an individual by purchase *Page 574 
of the land at tax sale, is a debt which he owes by way of taxes and that the original tax lien is extended and enlarged to embrace the larger sum required to redeem the land is merely a misuse of words. There is no authority in reason for such a disposition.
"The draftsman of the Act, Chapter 16,252, Acts of 1933, therefore had in mind the distinction between `liens for delinquent taxes' and `tax certificates held by the State.'
"I am of the opinion that in so far as the attempt is made to apply the provisions of the Act to `liens for delinquent taxes held by the State' the application would be in violation of the constitutional requirements of a `uniform and equal rate of taxation.' Art. IX, Sec. 1, Const.
"The word `taxation' as used in the Constitution embraces both assessment and collection. It would be simply burlesque to say that the assessment should be uniform and equal, but the collection may be variable and unequal. In so far as the Act provides for the withholding by the State of any liens for delinquent taxes, and extending the period for payment to fifteen years, I think, it is valid. Tax certificates held by the State, as well as those held by an individual, constitute a sort of property or interest in the land and when an individual is the purchaser at the tax sale he acquires a contract the obligation of which may not be interfered with by subsequent legislation. See Hull v. State, 29 Fla. 79, 11 South. Rep. 97, 16 L.R.A. 308, 30 Am. St. Rep. 95; Starks v. Sawyer, 56 Fla. 596, 47 South. Rep. 513. He has an interest in the land that may develop into complete fee simple title. Likewise the State when it becomes the purchaser of the land at tax sale acquires a sort of property evidenced by the tax certificate which it is within the legislative power to sell or dispose of upon such terms and conditions deemed by that body to be wise and for the *Page 575 
State's interest. To sell such certificates for bonds of the county or district is simply an administrative exchange under statutory authority of one class of property for another class of property. * * *
"Whether there can be an owner of the `fee simple absolute' title when a `tax certificate' is held by the State, or an individual, is very doubtful, for such sale vests in the purchaser, whether State or individual, an interest in the land adverse to the former owner who thereafter does not own the fee simple title because of the adverse outstanding interest evidenced by the tax certificate.
"I agree, however, that so far as the terms of the Act are applicable to `tax certificates,' and may be practically worked out, the Act is valid and the conclusion arrived at in the majority opinion is concurred in by me."
It appears therefore from the previous opinions and decisions of this court that the process of taxation, as to which the Constitution requires uniformity, came to an end, at least so far as the State was concerned, when the effort to collect taxes failed, and the lands upon which taxes had not been paid were duly advertised and sold under the basic tax statute above referred to, and the delinquent owner failed to redeem within the two-year period allowed for redemption. If there were no bidders at the sale and the State therefore had to become and did become the purchaser, and the owner allowed the two years to expire without redemption, then and there the title vested in the State without the execution of a deed and the tax certificate issued at the sale became evidence of the State's title. Thus, the process of assessing and collecting taxes on the lands here involved, in so far as it was possible to collect them, had come to an end, the property taxed had been, in effect, confiscated, and taken by the State in the exercise *Page 576 
of the tremendous but absolutely necessary power of taxation. And, as stated in the above quoted opinion of Mr. Justice WHITFIELD, when the State has become the purchaser at the tax sale and the period for redemption had expired the taxcertificates became the property of the State, which it may dispose of in such manner as the Legislature may prescribe when no organic rights are thereby violated; and as stated by Mr. Justice ELLIS in his concurring opinion, when this point is reached, "the relation of the owner of the land to the State in respect of the tax which was assessed against him, and which became delinquent and by reason of which delinquency the land was sold, is completely changed," and "when the State becomes the purchaser of the land at a tax sale it acquires a sort of property evidenced by the tax certificate which it is within the legislative power to sell or dispose of upon such terms and conditions deemed by that body to be wise and for the State's interest."
I find no provisions in our Constitution expressly prescribing or limiting the terms or conditions upon which the Legislature shall sell or dispose of tax certificates held by the State, or tax certificated lands.
There are some provisions in the Constitution with reference to the disposition of the "public lands" of the State, but we have held that tax-forfeited or tax-certificated lands are not public lands within the meaning of such constitutional provisions. See Section 5 of Art. XVI; Section 4 of Art. XII, Art. IV, Sections 14 and 26.
It thus appears that the first question propounded in the earlier portion of this opinion must be answered in the affirmative. Our previous decisions make it perfectly clear that the Legislature may provide for the sale of tax certificates, together with the subsequent omitted or levied taxes *Page 577 
referred to in the Act; for the State cannot effectively levy taxes on its own lands, and "subsequent omitted taxes" are mere penalties.
The second question is the one that has given me most concern. That question dealt with the very liberal privileges of redemption from sales held under this Act, accorded to the owner of tax certificated lands who held title to said lands on the date the tax certificate became two years old, or any one claiming under him. Such owner, or person claiming under him, may under the Act, as we have seen, redeem within two years after a sale under the Act by paying the purchaser at the sale the amount bid therefor, plus three per cent per annum from the date of such certificate, and in case of homestead property, he may do so within ten years from date of sale. (It might be noted that as to non-homestead property, the owner must in all cases pay at least six per cent, and in case of old certificates a much larger percentage, as the three per cent. runs from the date of the certificate. To redeem a seven-year-old certificate, the owner would have to pay 21 per cent.)
After diligent consideration of our previous opinions, I am forced to the same conclusion reached by Mr. Justice TERRELL in his opinion herein; that is, that the indulgence or privilege of redemption thus accorded was a matter of legislative judgment and discretion and "within the ambit of legislative power."
Nor does it clearly appear that these provisions of the Act constitute such a "dissipation" of tax certificates, held by the State partly in trust for the counties and other taxing units, as would authorize this court to strike the Act down. The courts must always be careful not to usurp the legislative power. It is axiomatic that the courts are not concerned with the wisdom or policy, or even the fairness *Page 578 
or justice, of legislative acts unless they plainly and beyond all reasonable doubt violate some one or more of the provisions of our State or national constitutions.
Mr. Justice DAVIS, in the case of State, ex rel. Dowling, v. Butts, supra, in which a majority of the court concurred, said that it was within the legislative power to "devise a scheme in the form of a statute, designed to bring about an orderly restoration of forfeited property to the tax rolls as revenue-producing assets, and so long as the scheme so devised or the execution of it in practice is not such as may be condemned as being nothing more than an attempt to dissipate the State's trust assets without consideration, * * * the courts should not hold an Act setting up such a plan unconstitutional per se."
Surely we cannot go so far as to hold that in adopting this statute the Legislature was deliberately attempting to dissipate the State's trust assets without consideration. The statement of facts and reason for their adoption of the Act as set out in Section 1 thereof is alone sufficient to refute any such charge.
For these reasons I concur with Mr. Justice TERRELL that the Act must be held constitutional as against all attacks here made upon it and that therefore the judgment of the court below should be reversed.